Supplement Dated May 25, 2011 To The Statement of Additional Information Dated May 1, 2011 JNL® Series Trust Please note that the changes apply to your variable annuity and/or variable life product(s). On page 8, please delete the first paragraph of the section entitled “Commodities, Commodities Futures, and Commodity Linked Notes,” in its entirety and replace it with the following: Commodities, Commodities Futures, and Commodity Linked Notes.Certain of the Funds may invest directly in commodities, such as gold or silver.Certain of the Funds may invest in commodity futures, which are futures agreements on certain commodities or on a commodities index.Certain of the Funds may also invest in commodity-linked notes.Like any other investment, commodities are subject to risk of loss, and the prices and values of commodities move with market and economic conditions. On page 12, please delete the second paragraph of the section entitled “Equity Securities,” in its entirety and replace it with the following: Common stock generally takes the form of shares in a corporation.The value of a company’s stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the company’s products or services.A stock’s value also may fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs.The value of a company’s stock also may be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates.In addition, a company’s stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds, other debt and preferred stock.For this reason, the value of a company’s stock will usually react more strongly than its bonds, other debt and preferred stock to actual or perceived changes in the company’s financial condition or prospects.Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies.Stocks of companies that the portfolio managers believe are fast-growing may trade at a higher multiple of current earnings than other stocks.The value of such stocks may be more sensitive to changes in current or expected earnings than the values of other stocks. On page 16, please delete the paragraph of the sub-section entitled “Risk of Developing (Emerging Market) Countries,” in its entirety and replace it with the following: Risk of Developing (Emerging Market) Countries. Certain of the Funds may invest in securities of developing (emerging market) countries, including foreign markets.Developing countries are generally those countries which are not included in the MSCI World Index. Each Fund considers various factors when determining whether a company is in a developing country, including whether: (1) it is organized under the laws of a developing country; (2) it has a principal office in a developing country; (3) it derives 50% or more of its total revenues from business in a developing country; or (4) its securities are traded principally on a stock exchange, or in an OTC market, in a developing country. Investments in developing countries present risks greater than, and in addition to, those presented by investments in foreign issuers in general. A number of developing countries restrict, to varying degrees, foreign investment in stocks. Repatriation of investment income, capital, and the proceeds of sales by foreign investors may require governmental registration and/or approval in some developing countries. A number of the currencies of developing countries have experienced significant declines against the U.S. dollar in recent years, and devaluation may occur subsequent to investments in these currencies by the Fund. Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of certain emerging market countries. Many of the developing securities markets are relatively small or less diverse, have low trading volumes, suffer periods of relative liquidity, and are characterized by significant price volatility. There is a risk in developing countries that a future economic or political crisis could lead to price controls, forced mergers of companies, expropriation or confiscatory taxation, seizure, nationalization, or creation of government monopolies, any of which may have a detrimental effect on the Fund's investments. On page 18, please delete the third paragraph of the section entitled “Illiquid Securities,” in its entirety and replace it with the following: Certain of the Funds may invest up to 15% (5% of total assets for money funds, under amendments to Rule 2a-7 under the 1940 Act) of its net assets in securities that are illiquid. Limitations on the resale of restricted securities may have an adverse effect on their marketability, which may prevent a Fund from disposing of them promptly at reasonable prices. A Fund may have to bear the expense of registering such securities for resale, and the risk of substantial delays in effecting such registrations. On page 24, please delete the first paragraph of the section entitled “Short Sales,” in its entirety and replace it with the following: Short Sales.Certain of the Funds may make short sales of securities to (i) offset potential declines in long positions in similar securities, (ii) to increase the flexibility of a Fund, (iii) for investment return, (iv) as part of a risk arbitrage strategy, and (v) as part of its overall portfolio management strategies involving the use of derivative instruments.A short sale is a transaction in which a Fund sells a security it does not own in anticipation that the market price of that security will decline. On page 25, please delete the second paragraph of the section entitled “Structured Products,” in its entirety and replace it with the following: Structured products can be used as an efficient means of pursuing a variety of investment goals, including currency hedging, duration management, and increased total return.Structured products may not bear interest or pay dividends.The value of a structured product or its interest rate may be a multiple of a benchmark and, as a result, may be leveraged and move (up or down) more steeply and rapidly than the benchmark.These benchmarks may be sensitive to economic and political events, such as commodity shortages and currency devaluations, which cannot be readily foreseen by the purchaser of a structured product.Under certain conditions, the redemption value of a structured product could be zero.Thus, an investment in a structured product may entail significant market risks that are not associated with a similar investment in a traditional, U.S. dollar-denominated bond that has a fixed principal amount and pays a fixed rate or floating rate of interest.The purchase of structured products also exposes a Fund to the credit risk of the issuer of the structured product.These risks may cause significant fluctuations in the net asset value of the Fund. On page 30, please delete the first paragraph of the section entitled “Zero Coupon, Stripped and Pay-in-Kind Bonds,” in its entirety and replace it with the following: Zero Coupon, Stripped and Pay-in-Kind Bonds.Unless otherwise stated herein, a Fund may invest up to 10% of its total assets in “zero coupon” bonds or “strips.”Zero coupon bonds do not make regular interest payments; rather, they are sold at a discount from face value.Principal and accreted discount (representing interest accrued but not paid) are paid at maturity.Strips are debt securities that are stripped of their interest after the securities are issued, but otherwise are comparable to zero coupon bonds.A Fund may also purchase “pay-in-kind” bonds. Pay-in-kind bonds pay all or a portion of their interest in the form of debt or equity securities. On page 67, please delete the paragraph (8) in the section entitled “Fundamental Policies,” in its entirety and replace it with the following: (8)No Fund may invest more than 15% of its net assets (5% in the case of the JNL/WMC Money Market Fund and 10% in the case of the JNL/Oppenheimer Global Growth Fund) in illiquid securities. This limitation does not apply to securities eligible for resale pursuant to Rule 144A of the 1933 Act or commercial paper issued in reliance upon the exemption from registration contained in Section 4(2) of that Act, which have been determined to be liquid in accord with guidelines established by the Board of Trustees. On page 71, please add the following paragraph of the section entitled “For the JNL/Goldman Sachs Emerging Markets Fund”: (e) The Fund may invest up to 25% of their total assets in zero coupon bonds or strips. On page 71, please add the following paragraph of the section entitled “For the JNL/PPM America High Yield Bond Fund”: (h) The Fund may invest without limit in zero coupon bonds. On page 164, please delete the first paragraph of the section entitled “Prudential Asset Management (Singapore) Limited” in its entirety and replace it with the following: Prudential Asset Management (Singapore) Limited (“PAM Singapore”), located at 10 Marina Boulevard #32-10, Marina Bay Financial Centre Tower 2, Singapore 018983, serves as Sub-Adviser to the JNL/PAM Asia ex-Japan Fund and the JNL/PAM China-India Fund.PAM Singapore is an indirect wholly owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom and is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America. Effective May 24, 2011, on pages 179-180, please delete the rows for the JNL/Goldman Sachs Emerging Markets Debt Fund, JNL/Ivy Asset Strategy Fund, and JNL/Lazard Emerging Markets Fund, of the section entitled “Sub-Advisory Fees” in its entirety and replace it with the following: FUND ASSETS FEES JNL/Goldman Sachs Emerging Markets Debt Fund $0 to $200 million $200 million to $1 billion Over $1 billion .50% .45% .40% JNL/Ivy Asset Strategy Fund $0 to $500 million $500 million to $1.5 billion Over $1.5 billion .55% .47% .43% JNL/Lazard Emerging Markets Fund $0 to $50 million $50 million to $200 million $200 million to $600 million Over $600 million .75% .65% .575% .525% This Supplement is dated May 25, 2011. (To be used with V3180 05/11 and V3180PROXY 05/11.) CMX7444 05/11
